DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a microcontroller operable to execute under modular micro program control as specified in firmware" in lines 10-11. It appears that a word or words may be missing, as it is unclear what the microcontroller is operable to execute under modular micro program control. 
Claim 1 recites the limitation "the cardiac action potentials" in lines 13 and 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pairing of the ECG sensing electrodes" in line 14. It is unclear if the intended to refer to the pair of ECG sensing electrodes or is instead intended to be directed to pairing between the electrodes of the pair of electrodes.
Claim 3 recites the limitation "receive modular micro program control into the firmware" in lines 5-6. It is unclear where the firmware is located and what the metes and bounds are of “receive modular micro program control”.
Claim 4 recites the limitation "the firmware comprises instructions operable to program the microcontroller to perform one or more of the steps comprising: monitor the cardiac action potentials of the P-wave signals sensed by the ECG sensing electrodes for arrhythmias of selected medical concern and wirelessly send an alert via the transceiver upon the occurrence of one of the arrhythmias of selected medical concern; execute heuristics to actively identify or narrow down a pattern or underlying cause of sporadic cardiac conditions and wirelessly send an alert via the transceiver upon the occurrence of one of the pattern and the underlying cause; and execute programming tailored to the monitoring and medical diagnostic needs of at least one of a specific patient, patient group or general patient population of conditions or symptoms 
Claim 5 recites the limitation "a power up sequence stored as part of the firmware " in line 3. The metes and bounds of the claim are unclear because this recitation further limits an element, the firmware, which is not positively recited. 
Claim 5 recites the limitation "a power up sequence" in line 4. It is unclear if this is the same or a different power up sequence as that recited in line 3 of the claim.
Claim 6 recites the limitation “the power up sequence” in lines 1-2. It is unclear if this is referring to the power up sequence on line 3 or the power up sequence on line 4 of claim 5.
Claim 6 recites the limitation “the power up sequence comprising one or more of a battery voltage checking procedure, a flash memory state checking procedure, and a microcontroller diagnostic procedure” in lines 1-4. The metes and bounds of the claim are unclear because this recitation further limits an element, the power up sequence, which is not positively recited.
Claim 10 recites the limitation "the pairing of the ECG sensing electrodes" in lines 1-2. It is unclear if the intended to refer to the pair of ECG sensing electrodes or is instead intended to be directed to pairing between the electrodes of the pair of electrodes.
Claim 11 recites the limitation "a patient-interfaceable component selected from the group comprising an external tactile feedback device that wirelessly interfaces to the transceiver and an external buzzer implemented as part of the external tactile feedback device or as a separate wirelessly-interfaceable component" in lines 3-6. It is unclear how external devices can be part of the same device as the insertable cardiac monitor device. If the external devices are part of the same device as the insertable cardiac monitor device, they are not external, but rather 
Claim 11 recites the limitation "the transceiver" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the physiological sensor" in line 4. It is unclear if this is intended to be the same as the “physiology sensor” previously recited or is intended to be a different sensor.
Claim 19 recites the limitation "the sample of the ECG signals" in lines 4, 6, and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Weinberg et al. (U.S. 2017/0281032, cited by Applicant), herein Weinberg. Regarding claim 1, Weinberg discloses an insertable cardiac monitor 10/102/202, comprising: an implantable housing 16/102 comprised of a biocompatible material suitable for implantation within a living body (see Figure 1A which shows the housing implanted within a living body and, thus, it is considered to be “suitable for implantation within a living body” as claimed); a pair of ECG sensing electrodes 14/100/102/104/200/202/204/206/208/210 provided on a ventral surface of the implantable housing with one of the ECG sensing electrodes forming a superior pole on a proximal end of the implantable housing and the other ECG sensing electrode forming an inferior pole on a distal end of the implantable housing to capture P-wave signals that are generated during atrial activation (see Figure 1A, where it is submitted that a “ventral surface”, “superior pole”, and “inferior pole” are simply arbitrary designations and do not patentably distinguish the claimed invention over that of the prior art); electronic circuitry provided within the implantable housing (see Figures 1B and 2) comprising: a microcontroller 120/220 (see Figures 1B and 2, the language “operable to execute under modular micro program control as specified in firmware” is not considered to further limit the microcontroller over that of the prior  by the pairing of the ECG sensing electrodes (see Figures 1B and 2 and paragraph [0046]), and non-volatile memory 160/260 electrically interfaced with the microcontroller and operable to continuously store samples of the cardiac action potentials of the P- wave signals (see Figures 1B and 2, and paragraph [0050]).
Regarding claim 2, Weinberg discloses that one of the ECG sensing electrodes is dissimilar from the other ECG sensing electrode with respect to one or more of electrode size, shape, and surface area (see paragraph [0036] which describes the different electrode configurations, including a configuration where one electrode is formed as part of the housing and one electrode is not formed as part of the housing, which would result in one of the ECG sensing electrodes being dissimilar from the other ECG sensing electrode with respect to one or more of electrode size, shape, and surface area, and paragraph [0062] which describes having one ring electrode and one coil electrode).
Regarding claim 3, Weinberg discloses that the electronic circuitry further comprises: a transceiver 164/264 operable to wirelessly interface to an external device and perform at least one of provide the samples of the cardiac action potentials of the P-wave signals from the non-volatile memory to the external device and receive modular micro program control into the firmware (see Figures 1B and 2, and paragraphs [0050] and [0074]).
Regarding claim 4, the language ”the firmware comprises instructions operable to program the microcontroller to perform one or more of the steps comprising: monitor the cardiac action potentials of the P-wave signals sensed by the ECG sensing electrodes for arrhythmias of selected medical concern and wirelessly send an alert via the transceiver upon the occurrence of one of the arrhythmias of selected medical concern; execute heuristics to actively identify or narrow down a pattern or underlying cause of sporadic cardiac conditions and wirelessly send an alert via the transceiver upon the occurrence of one of the pattern and the 
Regarding claim 5, the language “a power up sequence stored as part of the firmware, wherein the microcontroller is operable to execute a power up sequence upon the implantable housing being implanted into the body” is not considered to define the claimed invention over the prior art because it is directed to the firmware which has not been previously positively recited.
Regarding claim 6, the language “the power up sequence comprising one or more of a battery voltage checking procedure, a flash memory state checking procedure, and a microcontroller diagnostic procedure” is not considered to define the claimed invention over the prior art because it is directed to the firmware which has not been previously positively recited.
Regarding claim 7, it is respectfully submitted that the embodiment of the “case electrode” disclosed at paragraph [0039] and the ring electrode disclosed at paragraph [0062] are embodiments of “at least one of the ECG sensing electrodes further provided to wraparound an end of the implantable housing”.
Regarding claim 8, Weinberg discloses that the housing between the electrodes may be programmably selected to act as an electrode (see paragraph [0039], lines 9-12) and, thus, it is submitted that such an electrode is “a further ECG sensing electrode provided on the ventral surface of the implantable housing between the ECG sensing electrodes provided on the opposite ends of the implantable housing”.
Regarding claim 9, Weinberg discloses an actigraphy sensor 170 electrically interfaced with the microcontroller and operable to sense actigraphy event occurrences based on 
Regarding claim 10, Weinberg discloses that the pairing of the ECG sensing electrodes further comprising: an electrode shape selected from the group comprising circumferentially- shaped (ring electrode, see paragraph [0062]) and asymmetrically-shaped electrodes.
Regarding claim 12, Weinberg discloses that the implantable housing comprises a hermetically sealed implantable housing (Figure 1A which shows the housing implanted within a living and thus, it is considered “a hermetically sealed implantable housing”) defining a rectangular shape with rounded edges (see Figure 1A).
Regarding claim 15, it can be seen in Figure 1A that the implantable housing is sized for vertical placement over at least a portion of a heart in the body.
Regarding claim 16, Weinberg discloses that the implantable housing comprises a hermetically sealed implantable housing defining a rectangular shape with rounded edges (see Figure 1A) with a tapered extension that is terminated on the distal end with a further ECG sensing electrode (see paragraph [0036], which describes additional electrodes being located on shot stub leads extending away from the housing).
Regarding claim 17, Weinberg discloses a physiology sensor 170 comprised within the implantable housing and electrically coupled to the electronic circuitry with the physiological sensor operable to sense physiology of the body; and the non-volatile memory further operable to store samples of the physiology sensed by the physiology sensor (see Figure 1B and paragraph [0052]).
Regarding claim 18, Weinberg discloses that the physiology sensor comprises one of an SpO2
Regarding claim 19, Weinberg discloses RAM, ROM, EEPROM, and flash memory (see paragraphs [0041] and [0147]) and it is respectfully submitted that these memory types include one or more memory storage locations comprised in the non-volatile memory in which the samples of the ECG signals are stored, wherein, upon all of the memory storage locations being filled, the microcontroller is operable to overwrite the samples of the ECG signals stored in one of the memory storage locations to store the samples of the ECG signals acquired after the overwritten samples.
Regarding claim 20, Weinberg discloses a battery 172/272 comprised within the implantable housing and which powers the electronic circuitry (see Figures 1B and 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (U.S. 2017/0281032, cited above). Weinberg discloses the invention substantially as claimed, but fails to disclose that the implantable housing comprises an external surface having a length at least two times longer than a width of the external surface or the width of each of two ends of the external surface are a same width.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the implantable housing to have an external surface having a length at least two times longer than a width of the external surface and for the width of each of two ends of the external surface to be a same width, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Although claim 11 has not been rejected on the basis of the prior art, it is not considered to include allowable subject matter because the nature of the rejection under 35 USC 112(b) and how it is anticipated that Applicant will fix the claim to comply with 35 USC 112(b), specifically to claim a system, would result in prior art being applicable to the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792